     Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


JASON HYATT,

                            Plaintiff,                               ORDER

       v.                                                            16-cv-383-wmc
                                                                     App. No. 20-1114
PORTAGE COUNTY SHERIFF MIKE LUKAS,
CAPTAIN CORY NELSON and
SERGEANT DALE BOETTCHER,

                            Defendants,


       Pro se plaintiff Jason James Hyatt was granted leave to proceed in this lawsuit on

claims that three officials with the Portage County Sheriff’s Office violated his

constitutional rights to access courts and equal protection by: (1) denying him timely

access to his legal materials to prepare for a hearing on a motion to withdraw his plea in

his criminal case; and (2) denying him access to a telephone or to make canteen purchases.

On September 17, 2019, this court granted summary judgment to defendants and

dismissed this case. (Dkt. #125.) On October 16, 2019, Hyatt filed a motion to alter or

amend the judgment under Federal Rule of Civil Procedure 59(e), a motion for a temporary

restraining order and preliminary injunction, and a renewed motion for assistance in

recruiting counsel. (Dkt. ##133, 135, 136.) On January 21, 2020, Hyatt also filed a

notice of appeal (dkt. #158), and later ,on February 28, 2020, he filed a motion to proceed

in forma pauperis on appeal (dkt. #170).

       With sincere apologies for this court’s delay in resolving Hyatt’s post-judgment

motions, the court must deny Hyatt’s motions to alter or amend, for a temporary
     Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 2 of 14




restraining order and for assistance in recruiting counsel, but will grant his request to

proceed in forma pauperis on appeal.

                                         OPINION

       Under Rule 59(e), a court may only (1) consider newly discovered material evidence

or intervening changes in the controlling law or (2) correct its own manifest errors of law

or fact to avoid unnecessary appellate procedures. Moro v. Shell Oil Co., 91 F.3d 872, 876

(7th Cir. 1996); Harrington v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006) 546 (citing

Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 n.3 (7th Cir. 2001). A “manifest

error” occurs when the district court commits a “wholesale disregard, misapplication, or

failure to recognize controlling precedent.” Burritt v. Ditlefsen, 807 F.3d 239, 253 (7th Cir.

2015) (internal quotations and citations omitted). Rule 59(e) “does not provide a vehicle

for a party to undo its own procedural failures, and it certainly does not allow a party to

introduce new evidence or advance arguments that could and should have been presented

to the district court prior to the judgment.” Moro, 91 F.3d at 876.

       In his post-judgment motions, Hyatt maintains that he was unable to prepare his

motion to alter or amend because he did not receive adequate access to the law library and

legal materials. In particular, Hyatt represents that even though he had access to the law

library to prepare his motion to alter or amend, that access was insufficient. Of note, Hyatt

raised similar concerns in a previous motion for a temporary restraining order filed during

the dispositive motion phase of this lawsuit, which the court already addressed head-on in

its opinion and order granting defendants’ motion for summary judgment:

              In his 13-page motion, Hyatt claims that various Waupun
              employees have been thwarting his ability to access the courts

                                              2
     Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 3 of 14




             by refusing legal loans, requiring him to make co-payments for
             his medical needs, and forcing him to take a low-paying job
             that requires him to work 40 hours a week for pay that will
             likely be taken from him to pay other debts. These complaints
             have been a consistent refrain throughout Hyatt’s current
             lawsuit, but they are unsubstantiated and at this point ring
             hollow. Indeed, Magistrate Judge Crocker has looked into
             Hyatt’s claims that defense counsel or prison staff have been
             preventing him from litigating this claim, and concluded in the
             negative. (See dkt. ##86, 110.) Hyatt’s filings show an
             understanding of the relevant legal principles, but it appears
             that he believes seemingly typical constraints that come with
             incarceration amount to inadequate access to the court.

             Even setting aside the merits of certain of his complaints, Hyatt
             seems unable to appreciate the obvious contradiction in his
             making those complaints while being given access to dozens of
             pages of paper and postage to file his grievances with this court.
             What is more unfortunate is that Hyatt appears intent on
             spending his time preparing complaints about the limitations
             on his ability to litigate his claims, rather than preparing
             substantive arguments and gathering evidence to support his
             claims. Regardless, it is not a reason to conclude that he is
             entitled to any sort of injunctive relief in this case.

(9/17/2019 Order (dkt. #125) 12.)

      Although he acknowledges receiving access to the law library for 30 hours to prepare

his pending motion to alter or amend, Hyatt now insists that he lost a large portion of his

work because the computer he was using crashed, preventing him from adequately

explaining how Judge Crocker was incorrect in finding that he had adequate access to the

resources he needed to respond to defendants’ motion for summary judgment. As proof,

Hyatt attaches portions of the merits-based motion to alter or amend that he was

purportedly preparing, as well as motions in preparation for this and another lawsuit, also

raising concerns about adequate access to the law library and his materials to meet

deadlines. (See dkt. ##133-1, 133-2, 133-3, 133-4, 133-5.) Unfortunately for Hyatt,

                                             3
      Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 4 of 14




none of those submissions suggest that he was driving towards identifying a manifest error

of law or fact in the court’s original opinion and order on summary judgment, nor that

Hyatt is entitled to any other relief from this court.

        For example, in his draft motion to alter or amend alone, which is 16 pages single

spaced, Hyatt raises at least 18 challenges to the court’s opinion and order.1 Yet while

Hyatt carefully dissects the court’s recitation of the facts (thus, demonstrating a clear

understanding of the record), none of the “errors” identified suggest a manifest error of law

or fact that would justify this court vacating its judgment in defendants’ favor or take any

further action.

        1.      Hyatt challenges the court’s statements in a footnote related to its

consideration of his responses to defendants’ proposed findings of fact, faulting the court

for not considering Hyatt’s injection of additional, unsubstantiated statements in his

responses. However, as repeatedly explained during the course of multiple lawsuits, the

court cannot consider Hyatt’s averments related to events that were obviously beyond his




1
  Hyatt’s other attachments relate to his perceived inability to litigate this case. Hyatt details his
(1) mental health challenges, (2) insufficient access to the law library and paper, and (3) lack of
understanding of the applicable standards. Hyatt also attaches the 22-page single-spaced motion
he filed requesting an enlargement of time to complete discovery, elaborating at length on his
interactions with various prison officials between when he received the court’s summary judgment
opinion and when he submitted his request for additional time to complete discovery. (Dkt. #133-
5.) Again, the court simply cannot reconcile Hyatt’s repeated, lengthy and detailed assertions about
his claimed inability to litigate this case with an actual inability to do so. The court’s orders detailed
the relevant legal standards, and the court provided Hyatt with materials that would help guide his
prosecution of his claims in this court. Yet Hyatt still has not come forward with any specific
explanation for why he was unable to respond with relevant legal and factual analysis to defendants’
motion for summary judgment in greater detail than he provided in his declaration and response to
defendants’ proposed findings of fact. To the contrary, the fact that Hyatt can provide such
granular details about the hours he was able to spend in the law library suggests that he is fully
capable of tracking facts and making legal arguments, but has chosen not to do so.

                                                    4
      Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 5 of 14




sphere of personal knowledge. In any event, Hyatt does not identify how the court’s

consideration of his unsubstantiated responses led the court to make any errors of law or

fact. Instead, he claims that his inability to cite documentary evidence in support of his

assertions was a reason to recruit counsel. Again, for the reasons already explained multiple

times in this lawsuit, the court disagrees.

          2.   Hyatt faults the court’s discussion of his use of the grievance process in the

recitation of the facts. While defendants raised exhaustion as a ground for summary

judgment, the court declined to address that defense and instead resolved defendants’

motion on the merits of plaintiff’s claims, making this a wholly moot point. (Dkt. #125,

at 11.)

          3.   Hyatt further takes issue with the court’s statement that two phones were

available to inmates inside each cell block for 15 hours a day, asserting that this is “patently

false.” However, Hyatt’s main focus in this lawsuit has been his inability to access phones

outside the cellblock. Regardless, he does not identify how the court’s observation about

the number of phones available in the cell block impacted its conclusion that Hyatt had

not shown that he was denied access to the telephone by defendants in an effort to single him

out for mistreatment nor even how this observation impacted the court’s analysis of his

access to courts claim.

          4.   Hyatt challenges the court’s statement that inmates were allowed to call

“anyone they wanted, including friends and family members, as well as employers,” (dkt.

#125, at 3), arguing that inmates did not have such easy access to the phones, given the

price of phone calls, which was $1.00 per minute, the logistical challenge of finding the


                                               5
     Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 6 of 14




correct phone number for family members, and the technical challenge posed by the phone

system that did not allow him to leave messages for the people he called. With respect to

his Fourteenth Amendment equal protection claim in particular, Hyatt now appears to

suggest that this amount to differential treatment based on his indigency. But, the essence

of Hyatt’s argument is a challenge to the court’s original, June 14, 2018, leave to proceed

order, which explicitly denied him leave to proceed on a First Amendment challenge to the

cost of phone calls. (6/14/2018 Order (dkt. # 27) 5.) Regardless, Hyatt neither identified

an error in the court’s analysis at screening, nor has he come forward with evidence

suggesting that the fee was unfairly applied to him, as opposed to other, similarly situated

inmates.

       5.     Hyatt next objects to the court’s note that the jail did not have a written

policy setting forth which officials would decide whether an inmate had access to the jail

staff’s or social worker’s phone, claiming that this was irrelevant, since he was contending

that jail staff told him he was not allowed to use the phone. In particular, Hyatt claims

that he was unable to gather evidence that defendants Lukas or Nelson directed staff not

to allow his use of the telephone. Even so, Hyatt did not deny that he still had access to

the cellblock telephone. Moreover, the court accepted as true Hyatt’s assertion that on

one occasion he was denied access to the jail staff’s phone while trying to call his family

about an upcoming criminal hearing. (Dkt. #125, at 18-19.) However, the court also

observed that Hyatt failed to detail what he explained to jail staff about his need to use

the phone, which was significant, since jail staff typically allowed inmates to use the jail

staff’s or social worker’s phone in the case of an emergency only. (Id.) Thus, Hyatt still


                                             6
     Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 7 of 14




has not shown that any of the individual defendants singled him out for mistreatment by

denying him access to the phone during an emergency.

       6.     Hyatt also challenges the court’s observation that he did not come forward

with evidence about particular interactions with jail staff to prove his claim that Sheriff

Lukas or Captain Nelson instructed staff to deny him access to the jail staff phone. Here,

Hyatt claims he did submit such evidence: his statements in his deposition that he was

told by correctional officers that they had to “run everything by the captain or the sergeant,

captain, sergeant,” and that any jail employee ranked lower than those positions lacked

discretion to make decisions about phone use. (Hyatt Dep. (dkt. #82-2) at 129-30.)

However, Hyatt still has not directed the court to evidence of an actual instance in which

one of the individual defendants denied him use of the phones for an emergency, which is

the only basis on which he could show differential treatment.

       7.     Hyatt points to the court’s observation that his two comparators for equal

protection purposes were not sufficiently similar because he did not submit evidence

suggesting that the subject matter of these other inmates’ phone conversations were of the

same level of urgency as his. Hyatt now claims that the court should have recruited him

counsel on this point, since he was unable to locate the comparators to gather information

about the nature of their emergency phone calls as compared to his own. Again, however,

Hyatt has not grappled with the fact that he did not, and still has not, submitted evidence

of what he told jail staff about the urgency of his need to call his family. (See dkt. #125,

at 19.) As such, there is no basis to infer that he was being mistreated with respect to the




                                              7
      Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 8 of 14




informal policy allowing inmates to use the jail staff’s and social worker’s phones for

emergencies only.

       8.      Hyatt further points to the court’s observation that his account was “frozen,”

despite his later being allowed to order from the canteen. Hyatt does not explain how this

fact, even if true, is material to the court’s analysis.

       9.      With respect to Hyatt’s access-to-courts claim, he now claims that his

response to one of defendants’ proposed finding of fact regarding other inmates’ treatment

-- “Not disputed; i.e., Plaintiff cannot presently confirm or deny if other inmates were

suing, or whom” -- was actually a clerical error, and he meant to dispute those facts because

it is better to dispute a fact if there is any uncertainty. Again, this is not a basis to disturb

the court’s finding that no evidence suggested defendants prevented Hyatt from adequately

preparing for his motion hearing.

       10.     Hyatt further challenges the court’s supposed framing of his allegation that

he was unable to purchase more envelopes from the canteen as an equal protection claim,

rather than a facet of retaliation and access to courts claims. Hyatt elaborates that he was

unfairly required to provide and pay for his own envelopes, the financial burden of which

should have fallen on jail officials, not him, arguing that requiring inmates to pay for their

own envelopes and limiting access to paper reflects defendants’ effort to frustrate inmates’

access to the courts. Still, Hyatt points to no evidence suggesting that his inability to

purchase more envelopes posed a material barrier to him pursuing his motion to withdraw

his plea. And to the extent Hyatt believes that the court should have allowed him to

proceed on a retaliation claim related to his access to legal materials, he did not ask the


                                                8
      Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 9 of 14




court to reconsider its order characterizing his canteen access claim under as an equal

protection claim, nor does he explain how the individual defendants took retaliatory action

against him.

       11.     Hyatt further appears to argue that his failure to submit evidence of being

treated differently than other inmates was a product of confusion during his deposition.

However, he does not link his alleged to confusion to an inability to come forward with

evidence of his own claims of intentional mistreatment, nor explain why he did not at least

come forward with evidence at summary judgment. Again, Hyatt’s primary problem in

this case was his failure to provide any details about his alleged mistreatment, while his

failure to provide specific evidence about how other inmates were treated more favorably

was just an additional reason that his equal protection claim failed.

       12. Hyatt now appears to complain about the conditions of his confinement at the

Portage County Jail, although it is unclear if he is doing so for comparison purposes only.

Regardless, this is the first point that Hyatt raised his conditions of confinement at the jail

as a factor contributing to his inability to access the courts, and he does only by vague

references to suffering from eczema, requiring a snack bag, needing a haircut, and being

physically and mentally ill. Even if not waived, Hyatt again fails to explain how the

conditions of his confinement actually prevented him from effective access to the courts.

       13. Hyatt next challenges the practice of “retracting canteen orders already ordered

and deducted/paid for,” but acknowledges that he did not submit evidence establishing

that such a practice exists. He nonetheless faults defendants for their “conclusory denials”

of such a practice, and accuses the court with inappropriately taking their side. However,


                                              9
     Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 10 of 14




at summary judgment, it was Hyatt’s burden to prove the existence of such a policy and

the disparate treatment with respect to his canteen purchases. Hyatt would now further

challenge the manner in which defendants deducted money from his account to pay

towards his filing fee, but those deductions are not a part of this lawsuit -- all that was

relevant to his equal protection claim was the fact that his account was frozen (for at least

some period of time) due to his outstanding debts.

        14.     With respect to the ruling on Hyatt’s court access claim, this court accepted

as undisputed that defendant Nelson determined Hyatt’s banker’s box of legal materials

posed a fire hazard, as well as safety and security risks. Yet Hyatt appears to claim that

defendants actually admitted the opposite, pointing to defendants’ answer to his amended

complaint, denied that Nelson and Boettcher “said that Plaintiff’s box of legal materials

presented a fire hazard as a pretense for denying Plaintiff his legal materials.” (Dkt. #33,

¶ 7.) However, defendants actually denied that the justification was a pretense, not the

justification itself.

        15.     Also with respect to his access claim, Hyatt parses the court’s factual findings

as to when he was able to possess all of his legal materials exactly, reasserting that

defendants consistently promised him access to all of his legal materials, but failed to

provide them until the day of his plea withdrawal hearing. However, the court not only

found that he had access to all of his materials the day of his hearing, but further found

based on the record of the motion hearing itself, that Hyatt successfully articulated his theory

that his plea had not been voluntary and was still denied the opportunity to withdraw his




                                               10
     Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 11 of 14




plea. Thus, there is no basis to conclude that Hyatt was prevented from litigating his

motion to withdraw his plea because he had limited access to all of his legal materials.

       16.    Hyatt similarly claims that the court misstated his basis to move to withdraw

his plea -- that he was mentally impaired due to being held in solitary confinement -- when

in fact, Hyatt raised multiple grounds. However, Hyatt did not and still does not elaborate

these other grounds. Hyatt also appears to claim that one of his former attorneys lacked

diligence in handling his motion to withdraw his plea, yet another issue that Hyatt did not

raise previously and which is unrelated to his access-to-courts claim in this lawsuit.

       17.    Hyatt also claims that the court should not have considered his deposition

testimony as evidence, since he was unrepresented during his deposition and taking

medication that impacted his ability to recollect facts. Still, Hyatt admits that he was able

to tell the truth during his deposition, and that he had the opportunity to submit additional

facts in opposition to defendants’ motion for summary judgment -- either in the form of

documentary evidence or a declaration supplementing any vague testimony from his

deposition. Thus, once again, Hyatt’s concern about the quality of his testimony during

the deposition itself is not a basis for the court to alter or amend its judgment in

defendants’ favor.

       18.    Hyatt again argues that during the course of this lawsuit, he lacked adequate

access to resources, detailing his inability to meet the court’s deadlines to amend his

complaint due to his transfer into the DOC system and his placement in restrictive

housing, which left him with very few resources. However, Hyatt successfully submitted

an amended complaint, and the record of this case shows that Hyatt received a total of five


                                             11
     Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 12 of 14




extensions of time to meet deadlines in this lawsuit; plus, the court responded directly to

his concerns about adequate access to legal materials. (See dkt. ##10, 13, 15, 60, 86.)

Finally, as discussed already, Hyatt’s claimed inability to litigate this case is belied by his

lengthy and detailed filings to date.

       Although not exhaustive, this brief review of the principal arguments in Hyatt’s

lengthy and detailed draft motion to alter or amend illustrates that he is able to point to

no manifest error of law or fact that requires correction. To the contrary, Hyatt persists in

his undeveloped theory that he lacked adequate resources and law library time to litigate

this case, rather than articulate with any degree of specificity, what additional resources he

needed to oppose defendants’ motion for summary judgment (beyond recruited counsel),

much less what were the basis of his claims that he was denied the opportunity to address.

Certainly, Hyatt has not demonstrated an inability to litigate this case; he is quite capable,

but unfortunately has become subsumed by perceived wrongdoing at the hands of prison

staff, defense counsel and the court that prevented him from pursuing his still unarticulated

claims for denial of equal protection and access to courts. In doing so once again in his

latest motion, the court remains convinced that recruitment of counsel or allowing Hyatt

to reopen this case is not a solution to Hyatt’s failure to demonstrate the underlying merits

of any of his claims. Accordingly, the court will deny his motions to alter or amend, for a

temporary restraining order, and for recruitment of counsel.

       That said, the court will grant Hyatt’s request to proceed in forma pauperis on appeal,

since he appears unable to prepay the full appellate filing fee from the financial information

that Hyatt provides (dkt. #171). See 28 U.S.C. § 1915(a)(3) (“An appeal may not be


                                              12
     Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 13 of 14




taken in forma pauperis if the court certifies in writing that it is not taken in good faith.”).

Under § 1915(b)(1), Hyatt must make an initial partial payment of the appellate fee, which

the court has calculated as $41.78. Hyatt may have until May 10, 2021, to make the

initial partial payment by check or money order. If necessary, he may also arrange with

prison authorities to pay some or all of the amount from his release account. If he fails

to make the required payment by that date, the appeal may be dismissed. Plaintiff

must pay the remainder of the $505 appellate filing fee in monthly installments under 28

U.S.C. § 1915(b)(2).

                                           ORDER

       IT IS ORDERED that:

           1. Plaintiff Jason Hyatt’s motions to alter or amend judgment, for a temporary

              restraining order and for assistance in recruiting counsel (dkt. ##133, 135,

              136) are DENIED.

           2. Plaintiff’s motion for leave to proceed in forma pauperis on appeal (dkt. #

              170) is GRANTED.

           3. No later than May 10, 2021, Hyatt shall submit a check or money order

              made payable to the Clerk of Court in the amount of $41.78 as an initial

              partial payment of the docketing fee for his appeal. Thereafter, Hyatt shall

              pay the remainder of the $505 appellate docketing fee in monthly

              installments according to 28 U.S.C. § 1915(b)(2). If Hyatt does not have

              the money to make the initial partial appeal payment from his regular




                                              13
Case: 3:16-cv-00383-wmc Document #: 177 Filed: 04/16/21 Page 14 of 14




       account, he will have to arrange with prison authorities to pay some or all of

       the assessment from his release account.

    4. Hyatt is advised that if he fails to make the initial partial fee payment

       as directed, the clerk’s office will alert the Seventh Circuit, which may

       result in the dismissal of his appeal.

 Entered this 19th of April, 2021.

                                     BY THE COURT:

                                     /s/
                                     __________________________________
                                     WILLIAM M. CONLEY
                                     District Judge




                                      14
